543 U.S. 1180
ELIZALDE-CASARESv.UNITED STATES;PEQUE-PEREZv.UNITED STATES;REYES-MANCIASv.UNITED STATES;REYES-PASCUALv.UNITED STATES;SIERRA-MADRIGALv.UNITED STATES;DIAZ-SANCHEZv.UNITED STATES;GARCIA-LOPEZv.UNITED STATES;COBOS-PEREZv.UNITED STATES;GOMEZ-DELGADOv.UNITED STATES;HERRERA-BARAJASv.UNITED STATES;JIMENEZ LOPEZv.UNITED STATES;QUIRINOv.UNITED STATES;RODRIGUEZ-MEDINAv.UNITED STATES;OLALDE-SERNAv.UNITED STATES;SANTOS-HERNANDEZv.UNITED STATES;HERNANDEZ RIVERAv.UNITED STATES;GOMEZ-VARGASv.UNITED STATES; andESTRADA-RODRIGUEZv.UNITED STATES.
No. 04-7786.
Supreme Court of United States.
February 22, 2005.

1
Petitions for rehearing denied.